The relator was charged by complaint filed in the justice court of Guadalupe County with the offense of murder. At the hearing before the justice sitting as a magistrate, relator was remanded to the custody of the sheriff of said county without the benefit of bail. Whereupon relator applied to the Honorable Lester Holt, Judge of the 25th Judicial District of Texas, for a writ of habeas corpus which was granted and upon hearing thereof, the judge made a similar order as the one made by said magistrate. From said order relator appealed to this court.
We do not deem it necessary nor proper at this time to make a detailed statement of the testimony or enter upon a discussion thereof. The State's attorney before this court admits that bail should be granted. After careful review of all the testimony we have reached the conclusion that the facts did not show a capital case upon proof evident as would warrant a denial of bail. Therefore, the judgment denying bail is reversed and the relator is granted bail in the sum of five thousand ($5,000.00) dollars.
Reversed, and relator granted bail.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.